The motion for reargument of the motion to reargue (ante, p. 785) the appeal will he deemed a motion to reopen plaintiff’s default in serving an amended complaint within the time allowed by the order of this court entered November 25, 1947 (272 App. Div. 1073). The motion is granted and plaintiff’s time to serve an amended complaint is extended until ten days after the entry of the order hereon, on condition that within said ten days plaintiff pay to defendant $30 costs; otherwise the motion is denied, with $10 costs. Present — Lewis, P. J., Carswell, Johnston, Sneed and Wenzel, JJ.